Citation Nr: 1638975	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine, prior to July 13, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in December 2014, when entitlement to a rating in excess of 10 percent for lumbar spine DDD was denied prior to July 13, 2012, and a rating of 40 percent was granted for lumbar spine DDD from July 13, 2012.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2015 granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran).  The Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 10 percent for lumbar spine DDD prior to July 13, 2012, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for re-adjudication consistent with the Motion.

The July 2015 JMPR also found that upon remand, and without conceding error, the Board should address the Veteran's contentions that separate ratings are warranted for neurological manifestations for the entire rating period and entitlement to TDIU for the entire rating period.

Thereafter, the Board remanded the claim in September 2015 for an addendum medical opinion consistent with the JMPR.  The Board also determined that the July 2015 Court JMPR did not specifically concede any error in the December 2014 Board decision which addressed separate ratings for neurological manifestations or entitlement to TDIU.  Thus, the Board did not adjudicate these separate issues in September 2015, but found such issues should be properly addressed following the development specified for the remanded issue of entitlement to a rating in excess of 10 percent for service-connected DDD of the lumbar spine, prior to July 13, 2012.

The actions previously sought by the Board in the September 2015 remand have been completed as directed. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Therefore, the issues of whether separate ratings are warranted for neurological manifestations for the entire rating period and entitlement to TDIU for the entire rating period may now be addressed by the Board.  Thus, the claim for entitlement to TDIU has been added to the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 11, 2011, the Veteran's DDD of the lumbar spine was productive of painful motion, but not productive of ankylosis, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes of more than 2 weeks in a 12 month period, or the functional equivalent of such manifestations.

2.  From May 11, 2011, the Veteran's DDD of the lumbar spine has been manifested by flexion that more nearly approximates 30 degrees when considering his complaints of pain and functional loss; however, there is nothing showing the condition is manifested by either unfavorable ankylosis of the entire thoracolumbar spine, or other neurological manifestations other than radiculopathy of the left lower extremity, which is now service-connected.

3.  From July 13, 2012, the date of the VA examination, the Veteran was found to have lumbar radiculopathy of the left lower extremity, manifested by moderate incomplete paralysis of the sciatic nerve, associated with DDD of the lumbar spine.



CONCLUSIONS OF LAW

1.  Prior to May 11, 2011, the criteria for a rating in excess of 10 percent for the Veteran's DDD of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002), (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5292 (2002), (2003), (2015).

2.  From May 11, 2011, the criteria for a rating of 40 percent (but not higher) for the Veteran's DDD of the lumbar spine have been met. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242 (2015).

3.  From July 13, 2012, the criteria for a separate rating of 20 percent (but not higher) for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

The appeal arises from a May 2011 notice of disagreement with the initially assigned disability rating after service connection and a 10 percent rating were granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  More recent VA treatment records were obtained through June 2016.

The Veteran was provided several VA medical examinations and opinions throughout his claim, including June 2011, July 2012, August 2012, October 2015, January 2016 and June 2016.  This includes examinations pursuant to the Board's September 2015 remand.  The examinations and opinions are sufficient evidence for deciding the back claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

The Board also finds that there was substantial compliance with the September 2015 Board remand directives and with the Court's July 2015 Order granting a JMPR by the parties.  Specifically, the AOJ obtained an addendum medical opinion, in which the examiner reviewed the evidence of record prior to July 13, 2012 and provided a retrospective opinion regarding the severity of the Veteran's DDD of the lumbar spine, prior to July 13, 2012. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Further, the current decision addresses the appropriateness of separate ratings for neurological manifestations, as well as the issue of entitlement to TDIU, which is addressed in the remand portion of the decision below.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

DDD of the Lumbar Spine

The Board reviews the evidence to determine if a rating in excess of 10 percent is warranted prior to July 13, 2012.

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine two times, effective September 23, 2002, and September 26, 2003, respectively.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria; should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of change. VAOPGCPREC 3-2000.

Effective September 23, 2002, the only change in the rating schedule pertained to 38 C.F.R. § 4.71a, DC 5293, intervertebral disc syndrome (IVDS). While maintaining its designation under Code 5293, the rating criteria changed in September 2002 from evaluating IVDS based on mild, moderate, severe and pronounced symptomatology, to evaluating IVDS based on the total duration of incapacitating episodes requiring bed rest prescribed by a physician, or based on combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever results in the higher evaluation.  In September 2003, DC 5293 changed its designation to DC 5243, but the rating criteria remained largely the same.  The Board notes that IVDS is not shown in the evidence until the January 2016 VA examination report and is not applicable in the earlier rating period.

Effective September 26, 2003, the new criteria for evaluating service-connected spine disabilities other than IVDS became codified at 38 C.F.R. § 4.71a, DCs 5235 through 5242.  All disabilities considered under the applicable DCs 5235 to 5242 are evaluated under the common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that consideration under the revised schedular criteria should not be undertaken before such became effective.  The effective date rule contained in 38 U.S.C.A. § 5110 (g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  Thus, for any date prior to September 26, 2003, neither the RO nor the Board may apply the General Rating Formula for Diseases and Injuries of the Spine.

The Board will therefore evaluate the Veteran's claim for a higher rating pursuant to the former and revised regulations during the latter part of the appeal. See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).   Because the rating period dates back to June 18, 1999, prior to the September 23, 2002 and September 26, 2003 dates of implementation of the revised regulations for spinal disorders, the Board will consider this claim under the former and current (i.e., post-September 26, 2003) regulations.

As noted above, the Veteran is currently assigned a 10 percent rating from June 18, 1999 to July 12, 2012, and a 40 percent thereafter.  Presently, the Board finds that the Veteran is entitled to a 40 percent rating, effective from an earlier date of May 11, 2011; however, no increased rating in excess of 10 percent is warranted prior to that date.  Further, the Board finds the Veteran's radiculopathy symptoms of his left lower extremity warrant a separate 20 percent rating, effective July 13, 2012.

Under 38 C.F.R. § 4.71a, both prior to and as of the September 26, 2003 revisions, there are several diagnostic codes that may potentially be used to evaluate impairment resulting from service-connected DDD of the lumbar spine.

Former (i.e., pre-September 26, 2003) DC 5292 provided that a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A rating of 40 percent required severe limitation of motion.  Lumbosacral strain was rated under former DC 5295.  Under DC 5295, a 20 percent evaluation required muscle spasm on extreme forward bending and loss of lateral spine motion.  A rating of 40 percent was warranted when the disability was productive of severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Current (i.e., post-September 26, 2003) DCs 5003 and 5010 are applicable for evaluation of degenerative and traumatic arthritic changes of the lumbar spine. 38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).

Currently, DDD of the lumbar spine may also be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in DCs 5235-5242.  Under the general rating formula, a 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Note 2.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The notes listed below apply to the current General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

IVDS is rated under DC 5243, based upon the frequency of incapacitating episodes; this regulation uses the identical criteria for duration of incapacitating episodes, and associated ratings, as the former (i.e., pre-September 26, 2003) DC 5293 which was in effect as of September 23, 2002.  Prior to September 2002, IVDS was evaluated based on mild, moderate, severe and pronounced symptomatology.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.


A.  Prior to May 11, 2011

After a careful review of the record, the Board finds that the Veteran's DDD of the lumbar spine warrants no more than a 10 percent disability rating from June 18, 1999 to May 10, 2011.

The post-service evidence received prior to May 11, 2011 includes VA treatment records since April 2005.  A June 2005 VA treatment record addressed the Veteran's back condition and indicated the Veteran reported intermittent lower back pain with heavy work.  The Veteran denied bowel or bladder incontinence, saddle anesthesia or lower extremity weakness.  The examiner also noted chronic lower back pain.  The Board notes that a June 2011 VA treatment record indicated spondolisthesis at L5-S1 with spondylolysis.  DDD at L5-S1 was noted, as well as anterior spurring at that level.

After review of the medical and lay evidence regarding the Veteran's low back disability, a rating in excess of 10 percent prior to May 11, 2011 is not warranted.

The Board considered both the former and current rating criteria.  Applying the former criteria, DC 5293 does not apply as IVDS was not noted in the record until the January 2016 VA examination.  An evaluation in excess of 10 percent was not warranted under former DC 5292 as the evidence does not show the condition was productive of moderate limitation of motion.  An evaluation in excess of 10 percent under former DC 5295 is not warranted as the evidence does not show evidence of muscle spasm on extreme forward bending and loss of lateral spine motion; or severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormality mobility of forced motion

Now considering the amended criteria, the preponderance of the evidence is against a finding that the Veteran's DDD of the lumbar spine warrants an evaluation in excess of 10 percent.  Under DCs 5235-5242, a 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence does not support these restrictions prior to May 11, 2011.  Therefore, the Board finds a rating in excess of 10 percent, prior to May 11, 2011, is not warranted.

B.  From May 11, 2011

After a careful review of the record, the Board finds that the Veteran's DDD of the lumbar spine warrants a 40 percent disability rating, effective May 11, 2011.

The Veteran submitted a statement received May 11, 2011 in which he indicated disagreement with the March 2011 rating decision which granted service-connection and a 10 percent rating for his back disability.  He reported that he canceled the VA examination appointment he was scheduled for and never received information of a new appointment.  The Board notes a new VA examination was scheduled for June 2011.

Thereafter, the Veteran was afforded multiple VA examinations in connection with his appeal.  He underwent the above noted June 2011 examination, in which the examiner indicated flexion to 90 degrees and extension to 30 degrees and lateral flexion and rotation bilaterally to 30 degrees.  However, in its July 2015 decision, the Court found the July 2011 opinion inadequate, as the examiner did not document at which point pain began during the range of motion testing.

Subsequent to the June 2011 examination, the Veteran was afforded a July 2012 VA examination.  During the examination, the Veteran reported his low back pain radiated down his left leg to his left knee.  He reported weakness in his left knee and hip, and denied numbness.  He also reported flare ups which caused difficulty with bending over and prolonged standing or sitting.  Range of motion testing found forward flexion to 35 degrees with pain at 25 degrees, extension to 25 degrees (with pain at the end) lateral flexion to 30 degrees (with pain at 25 degrees) bilaterally, and lateral rotation to 25 degrees (with pain at the end) bilaterally.  Further, there was no change on repetitive testing.

The July 2012 examiner found additional functional loss due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and weight bearing.  The Veteran also had localized tenderness and there was no evidence of guarding.  Muscle strength examination was normal except for 4/5 strength on left hip flexion, left knee extension, left ankle  dorsiflexion, and left great toe extension.  Additionally, there were no signs of muscle atrophy.  Sensory examination was normal, there was no evidence of radiculopathy or other neurological symptoms noted and the Veteran showed no signs of IVDS.  Further, the Veteran reported his disability did impact his work, specifically, that he has to force himself to go to work to avoid missing.

Thereafter, as noted above, the claim came before the Board, which in a December 2014 decision increased the Veteran's rating to 40 percent from July 13, 2012, the date of the VA examination, and denied a rating in excess of 10 percent prior to that date.  The Board noted the July 2012 VA examination shows the Veteran's lumbar spine disability was productive of forward flexion to 35 degrees with pain beginning at 25 degrees.  In addition, the Board noted the July 2012 examiner noted additional functional loss due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and weight-bearing.  Considering the proximity of the Veteran's 35 degrees of flexion with pain beginning at 25, to the 30 degree requirement for a higher 40 percent rating, the Board determined an increase to 40 percent was warranted for the Veteran's lumbar spine DDD from July 13, 2012.

As noted, subsequent to the December 2014 Board decision, the Court JMPR indicated a remand was appropriate for a retrospective VA opinion to address the evidence related to the period prior to July 13, 2012.  Subsequent to the September 2015 Board remand, an October 2015 VA opinion was obtained.

The October 2015 examiner indicated that although no detailed objective clinical findings prior to 2012 were found in the record, the July and August 2012 VA examinations provided subjective and objective findings consistent with the Veteran's 2011 statement related to his low back condition.  She noted the July 2012 examiner reported changes in the range of motion and skeletal architecture.  Upon referencing the July 2012 VA examiner's findings, she indicated it is at least as likely as not that the Veteran's claimed back disability related to a period prior to July 2012 because of the objective clinical and radiographic findings to include loss of range of motion, right ankle deep tendon reflex, left sided muscle strength, and skeletal architecture changes, consistent with spondolisthesis, spondylosis and disc disease at L5-S1.  She further stated collectively, it is at least as likely as not that the Veteran's claimed back condition, prior to 2012 related to a moderate to moderately-server lumbar condition.

The Board notes the Veteran subsequently underwent a January 2016 VA examination in which the examiner did not address the period prior to July 13, 2012.  Further, a June 2016 VA opinion was obtained in which the examiner noted that because the request was for review of the medical  records only, he could not adequately assess and answer the requested opinions without resorting to mere speculation.

Thus, the Board places great probative weight with the October 2015 VA opinion in determining that an increased rating in excess of 10 percent is warranted, prior to July 13, 2012.  She noted that the July 2012 examiner provided subjective and objective findings consistent with the May 2011 statement from the Veteran.  The opinion considered all of the pertinent evidence of record, to include the prior examinations, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Resolving all reasonable doubt in the Veteran's favor, these findings of pain and functional impairment warrant a 40 percent rating as of May 11, 2011.  As noted, May 11, 2011 is the date VA received the Veteran's statement disagreeing with the March 2011 rating decision and is the earliest date entitlement arose for a rating in excess of 10 percent.  As the Board previously increased the Veteran's rating to 40 percent based on the July 2012 VA examination, the Board finds it appropriate to increase his rating to 40 percent for the period from May 11, 2011 to July 12, 2012.

The criteria for a rating in excess of 40 percent have not been met.  The Board considered both the former and current rating criteria in its evaluation.  Under the former rating criteria, 40 percent was the maximum schedular rating for limitation of motion of the lumbar spine, under former DCs 5292 and 5295.  Under former DC 5293, IVDS was found in the January 2016 VA examination.  The examiner indicated episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  These IVDS symptoms and level of bedrest indicated are not considered "pronounced", and do not support an increased rating in excess of 40 percent, under former DC 5293.

Applying the current rating criteria, the evidence does not show that his lumbar spine DDD has been productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  Further, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least six weeks per year in a twelve month period as required for a rating in excess of 40 percent for IVDs, under current DC 5243.  Thus, the preponderance of the evidence supports that the Veteran's lumbar spine disability warrants a 40 percent rating, but no higher, from May 11, 2011.

C.  Left Lower Extremity Radiculopathy

As noted previously, the July 2015 JMPR found that upon remand, and without conceding error, the Board should address the Veteran's contentions that separate ratings are warranted for neurological manifestations for the entire rating period.  The Board finds that a 20 percent rating for lumbar radiculopathy, left lower extremity, is warranted from July 13, 2012. 38 C.F.R. § 4.124a, DC 8520 (2015).  DC 8520 assigns a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  The Board finds a 20 percent rating under DC 8520 is awarded, effective July 13, 2012, the date of the VA examination.

This rating is allowed pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code.  In the case at hand, the Veteran's radiculopathy of the left lower extremity is considered an objective neurologic manifestation of his low back disability and, thus, it is part and parcel of his claim of entitlement to an increased rating for his low back disability.

The Board notes that in the July 2012 VA examination, the Veteran reported that his back pain radiates down the left leg to the knee and he also complained of weakness in that leg.  Although upon examination no radiculopathy was found by the examiner, the Board still finds that moderate radiculopathy symptoms were appropriately warranted as of that date.

As noted previously, subsequent to the July 2015 JMPR from the Court, the Veteran was afforded a January 2016 VA examination.  The examiner concluded the Veteran has radicular pain, including mild constant left lower extremity pain and moderate left lower extremity intermittent pain.  He further indicated the Veteran has no other signs or symptoms of radiculopathy and no other neurologic abnormalities.  Thus, based on the July 2012 VA examination, as well as the June 2016 VA examination, the Board finds a 20 percent rating for moderate symptoms under DC 8520 is warranted, effective July 13, 2012.  This is particularly so when reasonable doubt is resolved in the Veteran's favor. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes the evidence does not show at any point that the symptoms would approximate an even higher rating to 40 percent for moderately severe incomplete paralysis of radiculopathy of the left lower extremity.  Therefore, the preponderance of the evidence is against an even higher rating. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 4.124a, DC 8520 (2015).



D.  Extraschedular Rating

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Veteran's service-connected low back disability is evaluated as a musculoskeletal impairment, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability. Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, DCs 5235-5242, 5292, 5295.  During the period on appeal, June 18, 1999 to July 12, 2012, the Veteran's low back disability symptoms include pain, limited motion, weakness, instability and radiculopathy of the left lower extremity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned.  The Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology during the respective periods, and therefore, the schedular evaluations are adequate, and no referral is required. See 38 C.F.R. § 4.71a, DCs 5235-5242, 5292, 5295; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As a final matter, a TDIU is part of a claim for increase when specifically claimed or raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran's claim for a TDIU was raised and is being remanded to the AOJ for further development.


ORDER

A rating in excess of 10 percent for the Veteran's service-connected DDD of the lumbar spine, prior to May 11, 2011, is denied.

A rating of 40 percent, but no higher, for the Veteran's service-connected DDD of the lumbar spine, from May 11, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

Effective July 13, 2012, a separate rating of 20 percent for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted previously, the Court issued a July 2015 JMPR which included directing the Board to address the Veteran's contention of entitlement to TDIU due to service-connected disability, for the entire rating period.  Thereafter, the September 2015 Board decision noted that the Court did not specifically concede any error in the December 2014 Board decision which addressed TDIU.  Thus, the Board indicated the TDIU issue should be properly addressed following the necessary development.  Therefore, the issue currently comes before the Board.

The Board regrets further delay for the Veteran with regard to his claim for TDIU; however, further development of the issue of entitlement to TDIU is necessary before a decision can be made.

The Board finds that it is unclear whether the Veteran's service-connected disabilities prevent him from being able to secure and follow a substantially gainful occupation. See 38 C.F.R. § 4.16 (2015).  The medical evidence of record indicates that the Veteran's service-connected back disability impacts his ability to work; however, the extent of the impact is not clear.  The Board notes the July 2012 VA examiner indicated the Veteran was working as a service technician at a car dealership.  He noted the Veteran forced himself to show up for work every day and he did not miss work.  Additionally, the January 2016 VA examiner noted the Veteran was working but he reported missing work about 7 times a year due to his current back pain.

Accordingly, the claim for entitlement to TDIU must be remanded to allow the Veteran to submit a VA Form 21-8940 so the claim may be properly adjudicated.

Additionally, on remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records since June 2016.

2. Ask the Veteran to complete and return a VA Form 21-8940.

3. After completing the above actions, to include any other development as may be indicated by any response received, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


